DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21, 46-50 and 57 were amended to include limitations directed towards a predefined arrangement of structural member and/or the nodes of the lattice are spaced from one another in three orthogonal directions that include a thickness-wise direction.  The examiner does not find explicit support in the specification a originally filed for these claim limitations and are considered to be new matter by the examiner.
The remaining claims are rejected based on their dependency to rejected base/parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 21-22, 34-38, 43-48, 51-52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 2012/0297526 A1)  in view of Cheung (US 9,566,758 B2).				

Regarding claim 21, Leon teaches A sport helmet comprising: - a first surface and a second surface opposite one another; and - a lattice formed of flexible material, configured to deform from an initial shape upon an impact on the sport helmet and recover the initial shape thereafter to absorb at least part of the impact, and occupying at least a majority of a cross-sectional dimension of the sport helmet from the first surface of the sport helmet to the second surface of the sport helmet.  See Leon [0092] Figure 7 item 8.  Figure 7 shows a first and second surface on either side of item 8.  [0092] states foam which is resilient which would allow the deformation and recovery as claimed.  As shown in Figure 7 it occupies the majority of the cross-sectional dimension of the sport helmet.  
Leon may not explicitly teach the limitations of the amendments added on 4/8/20201.
Cheung teaches at Figures. 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+ the lattice comprises a predefined arrangement of structural members intersecting one another at nodes (as such would be required to be predefined to assemble); and respective ones of the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a thickness wise direction of the helmet from the first surface of the sport helmet to the second surface of the sport helmet (The combination would utilize the helmet of   As shown in the figures, the nodes to which the struts connect to are spaced apparat from each other in what can be considered an X, Y and Z direction in view of a Cartesian coordinate system.  As such, the utilization of the Cheung would result in the nodes spaced apparat as claimed in the amendments filed 4/8/2021.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+).  Further, the substitution of the lattice of Leon with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.

Regarding claims 22, 34-38, 43-45, 51-52 and 55, Leon teaches:
22. (Previously presented) The sport helmet of claim 21, comprising a liner that comprises the lattice.  See Leon [0092] and Figure 7 noting item 8.  Foam is a lattice structure.
34. (Previously presented) The sport helmet of claim 21, comprising: a first layer adjacent to the lattice and constituting at least part of the first surface of the sport helmet; and a second layer adjacent to the lattice and constituting at least part of the second surface of the sport helmet.  See Figure 8 which shows two layers on either side of item 8.
35. (Previously presented) The sport helmet of claim 34, wherein the first layer is injection- molded.  The process of injection molding does not change the product.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
36. (Previously presented) The sport helmet of claim 35, wherein the second layer comprises textile material.  Leon teaches a textile material used in a layer of a sporting helmet and that a first layer is different material than that of a second layer.  (See [0084 and 0088])
37. (Previously presented) The sport helmet of claim 34, wherein a material of the first layer and a material of the second layer are different.  Leon teaches a textile material used in a layer of a sporting helmet and that a first layer is different material than that of a second layer.  (See [0084 and 0088])  
38. (Previously presented) The sport helmet of claim 21, wherein the lattice is curved.  See Figure 8 which shows the foam lattice in a curved configuration.
43.    (Previously presented) The sport helmet of claim 21, wherein the lattice is optically formed.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
44.    (Previously presented) The sport helmet of claim 43, wherein the lattice is optically formed by collimated light beams.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
45.    (Previously presented) The sport helmet of claim 43, wherein the lattice is optically formed by ultraviolet light.  Reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 51 and 52 Leon teaches a helmet with an outer shell and a liner disposed within the outer shell wherein the first surface of the helmet is an exterior surface of the outer shell and the second surface of the helmet is the interior surface of the liner.  See Figure 5 and [0084].  Leon also teaches injection molded material (See [0086] which states polycarbonate which can be injection molded and the interior surface of the liner is a textile material (See [0088] which states fabric).  With regards to the injection molding.  Additionally, reference In re Thorpe where it was held that “[E]ven In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  The examiner views the utilization of polycarbonate and fabric in helmets as known materials in the art which render these materials obvious.
55.    (New) The sport helmet of claim 21, wherein the lattice is configured to be compressed to half of a volume of the lattice and recover the volume of the lattice.  See [0092] which speaks of the foam compressing and recovering.

Regarding claims 46-48, Cheung teaches the nodes of the lattice are disposed at levels that are inclusive of 5, 4 and 3.  The combination would utilize the lattice of Cheung with the Helmet of Leon wherein the nodes would be spaced apart in a thickness-wise direction of the helmet from a first to a second surface of the helmet.  See 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+ of Cheung.  It .

Claims 26, 39-42, 49, 53-54, 50, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon in view of Burns (US 4,124,208 A) and Cheung (US 9,566,758 B2).

Regarding claim 49, Leon teaches A sport helmet See Abstract comprising:
-    an outer shell; and See Figure 7 noting the outer shell on the outside of item 8.
-    a liner disposed within the outer shell and comprising a lattice;  See Figure 7 noting item 8.
wherein the lattice is formed of flexible material, is configured to deform from an initial shape upon an impact on the sport helmet and recover the initial shape thereafter to absorb at least part of the impact, and occupies at least a majority of a dimension from an exterior surface of the outer shell to an interior surface of the liner See Leon Figure 7 noting item 8.  See [0092] which states the foam with compression and extension; 
Burns teaches the lattice comprises structural members intersecting one another at nodes; and respective ones of the nodes of the lattice are spaced apart from one another.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.
Cheung also teaches the lattice comprises structural members intersecting one another at nodes; and respective ones of the nodes of the lattice are spaced apart from one another (See the citations below).  Cheung further teaches a predefined arrangement of structural members (this is obviously part of the assembly of the different components of the helmet as they must be predefined to assemble the helmet.)  the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a thickness-wise direction of the sport helmet from the exterior surface of the outer shell to the interior surface of the liner. at 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+  As shown in the figures, the nodes are three dimensionally spaced as claimed.  The combination would result in this spacing from the exterior to the interior liner surface of the helmet.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with Burns as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The simple substitution of the honeycomb lattice with the foam lattice more clearly shows the limitations stated as taught by Burns wherein the Leon reference could be considered to also teach these limitations through the foam structure.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon to include 

Regarding claim 50, Leon teaches A sport helmet See Abstract comprising:
-    an outer shell; and See Figure 7 noting the outer shell near item 8.
-    a liner disposed within the outer shell and comprising a lattice; See Figure 7 noting item 8.
wherein the lattice is curved is formed of flexible material and configured to deform from an initial shape upon an impact on the sport helmet and recover the initial shape thereafter to absorb at least part of the impact; See Figure 7 noting item 8 which shows the curved structure of the foam 8.  See [0092] which speaks of the collapse and recovery of the foam material.
Burns teaches the lattice comprises structural members intersecting one another at nodes; and respective ones of the nodes of the lattice are spaced apart from one another. See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.
Cheung also teaches the lattice comprises structural members intersecting one another at nodes; and respective ones of the nodes of the lattice are spaced apart from one another (See the citations below).  Cheung further teaches a predefined arrangement of structural members (this is obviously part of the assembly of the different components of the helmet as they must be predefined to assemble the helmet.)  the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a thickness-wise direction of the sport helmet from the exterior surface of the outer shell to the interior surface of the liner. at 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+  As shown in the figures, the nodes are three dimensionally spaced as claimed.  The combination would result in this spacing from the exterior to the interior liner surface of the helmet.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with Burns as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The simple substitution of the honeycomb lattice with the foam lattice more clearly shows the limitations stated as taught by Burns wherein the Leon reference could be considered to also teach these limitations through the foam structure.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+).  Further, the substitution of the lattice of Leon with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.

Regarding claim 57, Leon teaches A sport helmet See Abstract comprising:
-    an outer shell; and See Figure 7 noting the shell on the exterior to item 8.
-    a liner disposed within the outer shell and comprising a lattice;  See Figure 7 noting item 8.
wherein: the lattice is formed of flexible material and is configured to deform from an initial shape upon an impact on the sport helmet and recover the initial shape thereafter to absorb at least part of the impact;  See Figure 7 noting item 8.
Burns teaches the lattice comprises structural members intersecting one another at nodes; respective ones of the nodes of the lattice are spaced apart from one another; and the structural members of the lattice are created and polymerized separately from one another.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  As such, the separate creation and polymerization is not considered to be a patentable advance by the examiner.
Cheung also teaches the lattice comprises structural members intersecting one another at nodes; and respective ones of the nodes of the lattice are spaced apart from one another (See the citations below).  Cheung further teaches a predefined arrangement of structural members (this is obviously part of the assembly of the different components of the helmet as they must be predefined to assemble the helmet.)  the nodes of the lattice are spaced apart from one another in three orthogonal directions that include a thickness-wise direction of the sport helmet from the exterior surface of the outer shell to the interior surface of the liner. at 1A-D, 9G, 12A-C, and 17 for example, and 11:4+, 16:61+ and 17:46+  As shown in the figures, the nodes are three dimensionally spaced as claimed.  The combination would result in this spacing from the exterior to the interior liner surface of the helmet.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with Burns as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The simple substitution of the honeycomb lattice with the foam lattice more clearly shows the limitations stated as taught by Burns wherein the Leon reference could be considered to also teach these limitations through the foam structure.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon to include the teaching of Cheung to optimize the ability to efficiently transmit bending moments between two different elements.  (See 19:1+).  Further, the substitution of the lattice of Leon with the lattice of Cheung is the substitution of one know element (that being lattice structures) with another.

	Regarding claim 26, Burns teaches respective ones of the structural members of the lattice vary in orientation.  See Figure 2 noting items 16 and 20 which are two different honeycomb structures.  The structural members of the honey comb lattice intersect at nods and the two different structures 16 and 20 vary in orientation.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with Burns as the simple substitution of one known element for another to obtain predictable results is an indication of obviousness.  The simple substitution of the honeycomb lattice with the foam lattice more clearly shows the limitations stated as taught by Burns wherein the Leon reference could be considered to also teach these limitations through the foam structure.
	39.    (Previously presented) The sport helmet of claim 21, comprising filling material that fills at least part of hollow space of the lattice.  See Col. 2, Ln 40-53.
40.    (Previously presented) The sport helmet of claim 39, wherein the filling material comprises foam.  See Col. 2, Ln 40-53.
41.    (Previously presented) The sport helmet of claim 39, wherein the filling material comprises elastomeric material.  See Col. 2, Ln 40-53.  Expandable foam is considered to be an elastomeric material.  Common expandable foams are made from polyurethane foam which is an elastomeric material.
42.    (Previously presented) The sport helmet of claim 39, wherein the filling material is configured to dampen vibrations.  See Col. 2, Ln 40-53.  Faom is considered to dampen vibrations.
53.    (New) The sport helmet of claim 21, wherein the structural members of the lattice extend in at least five different directions.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  A honey comb structure includes different nodes and as shown in Figure 2 the nodes (or intersection of the lines) are three-dimensionally spaced apart from one another.  As shown in Figure 2 there two different honey comb structures of which the summation of the different elongate members would result in them extending in more than five different directions.
54.    (New) The sport helmet of claim 21, wherein the structural members of the lattice comprise struts.  See Figure 2 noting items 16 and 20 which are honeycomb portions which the examiner considers to be a lattice structure.  The length wise sections connecting each unit to each other are structural members in the form of struts.
56.    (New) The sport helmet of claim 50, wherein the structural members of the lattice are created and polymerized separately from one another.  Figure 2 items 16 and 20 shows lattice structures with elongate member.  As there are two different structures the examiner considers them to be created separately from one another.  Additionally, reference In re Thorpe where it was held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
.

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon in view of March, II (US 5,661,854 A) and Cheung (US 9,566,758 B2).

Regarding claim 23, see March II 3:35-65 which speaks of varying density for energy absorption.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of March II to vary or control the amount of energy absorption in the helmet.  (See 3:35-65)

Regarding claims 24 and 25, March II teaches that the density of foam (a lattice structure with nodes and structural members) with varying density to control energy absorption of a helmet.  The spacing and size of the structure members is a function of the density wherein varying density will vary the spacing and size of the structural members.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of March II to vary or control the amount of energy absorption in the helmet.  (See 3:35-65)

Claims 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon in view of Gans (US 6,918,847 B2) and Cheung (US 9,566,758 B2).

	Regarding claims 27-33, Gans teaches different zones or levels of the foam which can vary in density.  The stiffness, resistance to compression and openness of the foam is a function of the density of the foam lattice.  As such a higher density foam will be less open and have a higher stiffness and resistance to compression than a less dense foam.  The Gans reference teaches multiple levels or zones of the foam (See Figure 1 and 3:20-65) wherein the inclusion of more than the zones or levels shown would be a mere matter of duplication of parts.  Reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  As such, the examiner does not find any new or unexpected results being obtained from the zones or levels claimed by the applicant.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Leon with the teaching of Gans to provide a sporting implement that is light weight while also being able to withstand high-speed impacts.  (See 3:20-65)

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.  The examiner thanks the applicant for pointing out the discrepancy in the .
With regards to the applicants arguments towards the Burns reference and the combination of Leon with Burns.  [0063] of Leon speaks of the energy absorbing viscoelastic polymeric foam material between the outer shell and the head cap which is designed to absorb energy upon impact.  The examiner considers this foam to be either open or closed cell foam each of which include nodes connecting the different cell unit with structural elements.  To more clearly show the spacing of the nodes as claimed by the applicant the Cheung reference is applied which more clearly shows such arrangement.  The Leon reference absorbs energy by the foam in [0063] compressing on impact wherein after impact the foam returns to its original shape.  As stated in [0063] the foam is viscoelastic and energy absorbing.
With regards to claims 26, 39-42, 49, 50-54, 56 and 57 previously rejected.  The examiner does not acknowledge Leon failing to disclose “the lattice comprises elongated structural members intersecting one another at nodes, and respective one of the nodes of the lattice are three-dimensionally spaced apart from one another.”  As cited above, the Leon reference clearly states the use of foam wherein both open cell and closed cell foams include structural elements intersecting one another at nodes.  If the foam comprises a volume than it is three dimensional and therefore the open/closed cell foam structural elements and nodes would be arranged and spaced in the three-dimensional configuration as claimed.  An open or closed cell foam cannot exist without structural elements which connect at nodes.  If the foam is three dimensional then the nodes and structural elements will be spaced apart in each three dimensional direction.  
The applicant argues that the Burns disclosure teaches a metallic honey comb which is not formed of flexible material and not configured to deform from an initial shape upon impact and recover the initial shape thereafter to absorb at least part of the impact.  The Burns reference it utilized to more clearly show a lattice structure which includes the nodes and structural elements as previously claimed wherein the metallic material of Burn would not have to be bodily incorporated into the combination.  Again, the Burns reference more explicitly shows the lattice configuration of nodes and structural elements such as struts which the examiner considers to be inherent to foams.  Furthermore, metal can also have energy absorbing properties.  A spring is an example of a device which can be made of metal which absorbs energy.  The deformation of metals such as spring steel and many others does not have to be solely limited to plastic deformation but can also include larger amounts of elastic deformation which would allow for the energy absorption properties as claimed by the applicant.
The applicant argues against the bodily incorporation of the Burns honeycomb into the Leon reference.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 
With regards to the remaining arguments, reference the new grounds of rejection supra for as to how the examiner views the newly amended claim limitations are being met by the cited art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711